Citation Nr: 0919141	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, identified as residuals of anterior cruciate 
ligament reconstruction, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1990 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a hearing before a local 
hearing officer, seated at the RO, in lieu of a hearing 
before the Board.  Subsequently, the RO issued an April 2008 
letter notifying the Veteran of the date and time of the 
hearing, scheduled to occur in June 2008.  A review of the 
record indicates that the Veteran did not appear for the 
hearing and did not submit any explanation to the RO 
regarding her non-appearance.  As such, the Veteran has not 
shown a good cause for her failure to appear for the 
scheduled hearing, and, thus, the Veteran's appeal will be 
processed as though the request for a hearing has been 
withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that the current ten percent 
evaluation, effective November 1, 2006, assigned for her 
service-connected left knee disorder does not accurately 
reflect the severity of that disorder.  

In September 2006, the Veteran underwent an arthroscopic 
debridement of lax ACL fibers/Cyclops lesion; a chondroplasty 
of the Medial femoral condyle; and a removal of the loose 
body in the interdondylar notch.  In the operation summary, 
the examiners noted that, as a result of the operation, the 
Veteran had a stable cartilaginous base in her knee.  The 
examiners terminated the procedure before a formal ACL 
reconstruction could be performed, at the Veteran's request.  
After the operation, repeat swing through the knee revealed 
no further pathology.  There were no intraoperative 
complications.

A VA examination report dated in August 2007 does not appear 
to be sufficient to allow the Board to properly evaluate the 
Veteran's post-operative left knee disability.  In a March 
2008 statement, the Veteran stated that the August 2007 VA 
examiner did not perform the medical examination properly.  
She recalled that she did not remove her clothes prior to the 
examination and, as such, she did not believe that the 
examiner could see the condition of her knee.  She indicated 
that the examiner did not touch her during the course of the 
examination.  She also said that she did not have to extend 
her leg and, therefore, she did not understand how the 
examiner could measure her flexion.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  In this instance, the Board notes 
that the August 2007 examination results, noted on a VA 
Automated Medical Information Exchange (AMIE) worksheet, are 
confusing as written.  For example, when asked to comment if 
she had reviewed the Veteran's medical records prior to 
examination, the examiner wrote "[t]he Veteran is claiming 
increase for residuals for anterior cruciate ligament 
reconstruction of left knee."  The Board notes that this 
statement does not indicate what records, if any, the 
examiner reviewed prior to the examination.  Moreover, the 
Board notes that, in relating her history, the Veteran 
complained of flare-ups occurring with continued standing and 
ambulation.  In her report, the examiner did not address her 
opinion as to the frequency of these reported flare-ups, the 
symptomatology during such occurrences, or any contemplated 
loss of range of motion during such times.  Considering the 
Veteran's concerns, expressed in her March 2008 statement, 
and the lack of detail in the examiner's report, the Board 
finds that the AMC/RO should provide another VA medical 
examination for the Veteran, to be performed by a qualified 
examiner other than the August 2007 examiner.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA 
examination to determine the current 
nature and severity of the Veteran's 
service-connected left knee disability.  
The examination is to be performed by a 
qualified examiner other than the August 
2007 examiner.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including X-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The clinical findings must include range 
of motion studies of the left knee.  The 
examiner must also discuss whether there 
is any instability of the left knee.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.

2.  The AMC/RO should then re-adjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the Veteran and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




